On Petition for Rehearing
By the Court,
Coleman, C. J.:
A very earnest petition for a rehearing has been filed in the above-entitled case, and we will briefly state our views thereon.
It is first insisted that the evidence shows that Richards and Degman sold their option for $2,000, of which $1,500 was paid, leaving a balance of $500 unpaid upon the purchase price, and that this amount is the amount of damage sustained by respondent. Conceding, for the purpose of disposing of this petition, that the entire purchase price was paid, except $500, it appears beyond dispute that the unpaid $500 was to have been paid in stock, by delivery to respondent of 25,000 shares upon a designated date; hence it is clear that, had the company been incorporated as agreed, the value of the stock-as of that date would have been the measure of *300damage, had it not been issued to respondent; and, had the stock been worth $1 per share, respondent’s damage would have been $25,000, which amount he would probably have sought to recover. The company not having been organized as agreed, the question is: Does the evidence sustain the judgment? We do not undertake to state what the measure of damage was. We simply conclude that we cannot arbitrarily say, nor could the trial court arbitrarily say, that it was $500; and the evidence, as we pointed out in the original opinion, does not sustain the j udgment of $300 rendered by the trial court.
Counsel for petitioner contends that in our former opinion we held that the judgment of the court should be reversed because the reason given therefor was not the right one, and our attention is called to several cases from foreign jurisdictions holding that if the judgment is right, though the. wrong reason is given therefor, it should be reversed. There can be no doubt as to the rule of law that a judgment which is right will not be reversed merely because a wrong reason is given therefor, and we need not seek authority outside of our own jurisdiction to sustain this rule. Jumbo Mining Co. v. District Court, 28 Nev. 264, 81 Pac. 154. But we do not think we conceded that the judgment was right. In the concluding paragraph of the opinion we held that “the evidence does not sustain the judgment.”
The petition for a rehearing is denied.
Ducker, J., not having been a member of the court when this case was originally disposed of, did not participate herein.